DETAILED ACTION
Notice to Applicant
This communication is in response to amendment and remarks dated 7/14/2022.  Claims 2-14 have been canceled.  Claim 1 is pending.    


Allowable Subject Matter
Claim 1 is allowed.  


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:


Regarding the previous grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.   The claims recite a specific ordered combination of steps which provide a technical solution to a technical problem (providing an electronic platform for the distribution and confirmation of Durable Medical Equipment).  This improvement in the computer technology integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

The closest domestic prior art of record: Fritschen (2002/0133376) teaches a health care network with durable medical equipment prescription and physician signature services.  Fritschen teaches electronic image signatures are used along with digital signatures to authenticate the documents and other information.  The signatures are attached to provide information about the approval by physicians of DME related documents and certificates of necessity.  

The closest foreign prior art of record Campbell (CA-3051676-A1) teaches a method of patient management including receiving therapy data associated with a plurality of durable medical devices and a first set of patients, and displaying an overview of patient compliance and a plurality of customizable tiles.
Foreign 

The closest non-patent literature of record “Trac Medical Solutions” (“Trac Medical Solutions Inks Agreement with Apria Healthcare to Implement CareCert Electronic Form Processing Solution.”  Business Wire 04 Mar 2004: 5176) teaches TracMed will deliver and implement its CareCert solution to electronically process
Certificates of Medical Necessity (eCMNs) and Physician Written Orders.

However, the closest prior arts of record do not expressly teach: 
dynamically generating a set of medical necessities;
confirming the dynamically generated set of medical necessities;
selecting a product SKU based on the determined set of possible diagnosis code combinations, the selected product, and the confirmed set of medical necessities;
dynamically generating confirmations based on DMEPOS standards, and
confirming said dynamically generated confirmations by electronical signature of the physician, wherein the confirmation with signature is recorded with a time stamp;
electronically signing, by the physician, a recap of the prescription; 
dynamically generating a set of confirmations, and confirming and
electronically signing, by the patient, the dynamically generated set of
confirmations, wherein the confirmations are stored with a time stamp; and wherein in dynamically generating confirmations based on DMEPOS standards, once justifications have been established, both the patient and provider sign the dynamically generated confirmations which auto-populate with validated diagnosis code, product, and dates.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        7/29/2022